  Case 18-07454       Doc 47      Filed 11/01/18 Entered 11/01/18 12:09:17            Desc Main
                                    Document     Page 1 of 1


              IN THE UNITED STATES BANKRUPTCY COURT
       FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                        )       Chapter 13
Charles E. Ruge                               )
                                              )
                                              )       No.: 18-07454
                       Debtors.               )       Hon. Judge LaShonda A Hunt

                       NOTICE OF WITHDRAWAL OF MOTION

       Movant hereby withdraws its Motion for Relief from the Automatic Stay filed on

October 1, 2018 [docket # 42], as the subject account is either current or substantially current.

                                              BMO HARRIS BANK, N.A.


                                              BY: /s/ Adham Alaily
                                                    One of its attorneys

Adham Alaily
aalaily@ea-atty.com
EGAN & ALAILY, LLC
321 N. Clark St., #1430
Chicago, Illinois 60654
(312) 253-8640

                                  CERTIFICATE OF SERVICE
        The undersigned, an attorney, certifies that on November 1, 2018, he caused the below-
listed parties to be served via mail or email from 321 N. Clark Street, Chicago, Illinois 60654,
before 5:00 P.M. on that date, a copy of the foregoing Notice of Withdrawal.
Charles E. Ruge, 801 S Pine Street, Streamwood, IL 60107, Debtor (Via U.S. Mail)
Melissa J. Ruge, 801 S Pine Street, Streamwood, IL 60107, Debtor (Via U.S. Mail)
David H Cutler, 4131 Main St., Skokie, IL 60076, Debtor’s Attorney (Via CM/ECF)
Marilyn O Marshall, 224 South Michigan Ste 800, Chicago, IL 60604, Trustee (Via CM/ECF)
Patrick S. Layng, 219 S. Dearborn St., Room 873, Chicago, IL 60604, US Trustee (Via
CM/ECF)
